Citation Nr: 0832070	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

3.  Entitlement to service connection for osteoarthritis with 
degenerative disc disease at L5-S1.

4.  Entitlement to service connection for degenerative disc 
disease, thoracic spine

5.  Entitlement to service connection for left knee 
disability. 


REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to June 
1963.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Per the veteran's request, a hearing was scheduled 
before the Board in October 2007.  A note in the claims file 
indicates he cancelled the hearing request.  In November 
2007, the Board remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  The veteran's left shoulder disability did not originate 
in service and arthritis did not manifest to a compensable 
degree within one year following his separation from service.  

2.  The veteran's cervical spine disability did not originate 
in service and arthritis did not manifest to a compensable 
degree within one year following his separation from service.  

3.  The veteran's lumbar spine disability did not originate 
in service and arthritis did not manifest to a compensable 
degree within one year following his separation from service.  

4.  The veteran's thoracic spine disability did not originate 
in service and arthritis did not manifest to a compensable 
degree within one year following his separation from service.  

5.  The veteran's left knee disability did not originate in 
service and arthritis did not manifest to a compensable 
degree within one year following his separation from service.  


CONCLUSIONS OF LAW

1.  The veteran's left shoulder disability was not incurred 
in or aggravated during service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.6, 3.303, 3.307, 3.309 (2007).

2.  The veteran's cervical spine disability was not incurred 
in or aggravated during service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309.

3.  The veteran's lumbar spine disability was not incurred in 
or aggravated during service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.307, 3.309.

4.  The veteran's thoracic spine disability was not incurred 
in or aggravated during service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.307, 3.309.

5.  The veteran's left knee disability was not incurred in or 
aggravated during service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
Section 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The veteran was sent VCAA notice letters in April 2003, 
November 2005, and December 2007.  The letters provided him 
with notice of the evidence necessary to substantiate his 
claims, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The December 
2007 letter also specifically requested that he submit any 
evidence in his possession pertaining to his claims.  Thus, 
the content of the letters provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.   Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

The veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in April 2003, November 2005, and 
December 2007.  He received notice as to the fourth and fifth 
elements in May and December 2007 letters.  

The Court has held that content-complying VCAA notice must be 
provided prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  The April 2003 VCAA 
letter was sent prior to the RO's initial decision, but there 
was a timing deficiency with regard to the November 2005, and 
May and December 2007 notice letters.  This timing deficiency 
was cured, however, by readjudication of the claims in a May 
2008 supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  

As will be explained in further detail below, the veteran 
contends that the disabilities on appeal were caused by a 
motor vehicle accident (MVA) during service in 1962.  In a 
March 2003 statement, he said his car went through a fence at 
Rodman Naval Base into a ditch and was totaled.  He said he 
hurt his back, neck, left shoulder, and left knee.  In April 
2003, he said that the accident occurred sometime around 
March 5, 1962, and that he was treated at Howard Air Force 
Base (AFB) infirmary (see VA Form 21-4176). 

The veteran's service treatment records (STRs) do not include 
any record of the MVA or resulting injuries.  He contends the 
treatment records are missing.  In May 2003, the RO requested 
records from the Howard AFB infirmary from the National 
Personnel Records Center (NPRC).  In June 2003, the NPRC 
responded, stating that no records could be located.  In July 
2003, the RO requested a record of the line of duty (LOD) 
determination associated with the accident.  The NPRC 
responded that a LOD determination was not of record.  In 
August 2003, the RO attempted to obtain a report of the 
incident from Rodman Naval Base, but it was noted that the 
base closed in November 1999 and was turned over to the 
Panamanian authorities.  In a September 2003 letter, the NPRC 
sent a letter to the veteran stating that the records he was 
inquiring about could not be located.  He was notified that a 
fire occurred in July 1973, which destroyed a major portion 
of military records.  Pursuant to the Board's November 2007 
remand directives, an attempt was made to obtain a copy of 
the MVA accident report from the military police on Rodman 
Naval Base, but as mentioned, the base was handed over to 
Panamanian authorities in 1999 and the records are 
unavailable.  Instead, the NPRC provided the veteran's entire 
military personnel record, which does not contain a record of 
the MVA.

When a veteran's STRs are unavailable, VA's duty to assist, 
to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  This, however, does not lower the threshold for an 
allowance of a claim, for example, where the evidence almost 
but not quite reaches the positive-negative balance.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Cromer v. Nicholson, 19 Vet 
App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).   

Where STRs are missing, VA also has a duty to search 
alternate sources of records.  Washington v. Nicholson, 19 
Vet. App. 362, 370 (2005).  Although the NPRC indicated that 
the veteran's STRs were fire-related, the RO obtained copies 
of his March 1961 entrance physical, May 1963 discharge 
physical, and treatment records from January to October 1962.  
The RO also obtained his military personnel records, VA 
treatment records, and records from the Social Security 
Administration (SSA), and contacted service department 
hospitals.  

In addition, a VA examination was provided in March 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained or attempted to 
be obtained.

To the extent possible, VA has developed the veteran's claims 
and no further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.



Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

If a chronic disease is shown in service, and at any time 
thereafter, service connection will be conceded without the 
need for evidence of a nexus between the in-service and post-
service diseases.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 
2008); 38 C.F.R. § 3.303(b).

Legal Analysis

The veteran's STRs indicate that at his March 1961 entrance 
physical examination, his spine, lower extremities, and upper 
extremities were normal.  Treatment records at Albrook AFB 
dated from January to October 1962 are unremarkable for any 
complaints of back, neck, knee or shoulder problems or any 
injury stemming from an MVA.  In February 1962, he was 
brought to emergency after jumping from a fire truck at 
Howard AFB.  He landed on his heels and a note was made to 
rule out a possible fracture.  X-rays were negative for ankle 
fractures and there was no follow-up treatment.  

The report of the May 1963 discharge physical examination 
indicates his spine, lower extremities, and upper extremities 
were normal.  On the "Notes and Significant or Interval 
History" section, it was noted that the veteran had mumps, 
measles, chickenpox, and pertussis in childhood without 
complication or sequelae.  It was also noted that he had 
boils during childhood with a recurrence two months prior.  
He had gonorrhea in 1962, which was treated successfully.  
The veteran denied all other pertinent medical or surgical 
history. On his Report of Medical History, he denied knee, 
shoulder, or joint problems.  

A September 2000 VA X-ray of the lumbar spine revealed 
osteoarthritis with mild degenerative disc disease at the L5-
S1 level.  An October 2000 VA X-ray of the cervical spine 
revealed degenerative arthritis at C5-C7 with spur formation.  
April 2001 X-rays of the shoulders revealed bilateral 
osteoarthritis of the acromioclavicular (AC) joints.  An 
August 2001 X-ray of the thoracic spine revealed degenerative 
arthritis.  

In March 2003, the veteran said that he was involved in a MVA 
in the summer of 1962 in which he totaled his car and hurt 
his back, neck, left shoulder and knee.  He said he has had 
"trouble" ever since the accident.  

An April 2003 VA treatment record indicates the veteran had a 
history of a meniscectomy of his left knee 1 1/2 months prior 
and had a little discomfort but was generally pleased.  
Probable insipient degenerative changes were noted.  It was 
also noted that he had had arthroscopic surgery of his left 
shoulder one year prior.  In May 2003, he reported that he 
had acute pain following the MVA, which resolved and was 
absent for a long time.  He said the pain returned 
approximately 5 years previously.  

In an October 2003 VA treatment note, Dr. Zucker opined that 
it was possible that the MVA during military service 
contributed to degenerative arthritis of the mid-thoracic and 
lumbar spine.

The report of the March 2008 VA examination shows that the 
veteran worked in construction at several jobs after military 
service.  He said he had not worked since 1997.  The VA 
examiner reviewed the claims file and examined the veteran.  
The diagnoses were degenerative arthritis of the cervical, 
thoracic and lumbar spine, a left shoulder rotator cuff tear 
and degenerative arthritis with limited motion, and left knee 
degenerative joint disease without limitation of motion.  The 
examiner opined that the veteran's disabilities involving the 
lumbar, thoracic, and cervical spine, left shoulder, and left 
knee were not related to his military service.  The examiner 
based his opinion on the fact that the veteran indicated he 
was in good health when he was discharged from service in 
June 1963 and the lack of evidence showing a continuity of 
care.

As mentioned, there is no record of the March 1962 MVA.  
Assuming the MVA did occur, the veteran's statements 
concerning the severity of the accident are not credible 
given the lack of any follow-up treatment.  Even though 
emergency treatment records from Howard AFB were unavailable, 
the RO was able to obtain treatment records from Albrook AFB 
dated from January to October 1962, which fail to make any 
mention of a MVA or resulting injuries.  Assuming arguendo 
that the accident occurred, available STRs indicate whatever 
injuries he sustained quickly resolved.  At the time of his 
discharge physical examination in June 1963, his spine, lower 
extremities, and upper extremities were all normal.  He 
denied any back, neck, knee or shoulder problems.  In 
addition, despite providing a history of childhood diseases 
and gonorrhea during service, he made no mention of the MVA 
that supposedly occurred the previous year.

The veteran has also made contradictory statements concerning 
continuity of symptomatology.  In March 2003, he said he has 
had problems ever since the MVA, but later he said that the 
acute pain quickly resolved, was absent for a long time, and 
returned sometime in the late 1990s-more than 30 years after 
discharge from service.  The STRs support the latter 
statement rather than the former.  The Board does not find 
the veteran's statements concerning continuity of 
symptomatology to be credible.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may 
find lay evidence to be incredible where it is contrary to 
the contemporaneous record).

It is the Board's responsibility to weigh the evidence 
(both favorable and unfavorable) and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Obviously, this responsibility is more 
difficult when, as here, medical opinions diverge.  And at 
the same time, the Board is mindful that it cannot make its 
own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, as explained below, there are 
legitimate reasons for accepting the March 2008 VA examiner's 
opinion over Dr. Zucker's.  

The Board finds this VA examiner's reasoning and opinion to 
be very probative - especially because it involved a very 
detailed review and discussion of the relevant medical 
evidence contained in the claims file.  This opinion is well 
informed and based on an independent review of the entire 
record, in addition to a personal clinical evaluation.  So it 
has the proper factual foundation for credibility and 
probative weight.  See, e.g., Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  See also Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Dr. Zucker's opinion is only that an etiological link to 
service may be possible.  The mere possibility of a nexus 
is not a sufficient basis to grant service connection.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(indicating that a doctor's opinion was too speculative when 
phrased in such equivocal language).  See, too, Perman v. 
Brown, 5 Vet. App. 227, 241 (1993).  And while an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is definite etiology or 
obvious etiology, a doctor's opinion phrased in terms of 
"may or may not" is an insufficient basis for an award of 
service connection.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).

That said, use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology.  An 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  
Here, the veteran's STRs do not support chronic injury of the 
spine, left shoulder, and left knee during service.  Rather, 
the evidence suggested whatever injuries the veteran 
sustained as a result of the MVA, if any, quickly resolved.  
Based on this factual background, Dr. Zucker's equivocal 
opinion is less probative.  

For these reasons, the claims for service connection for 
disabilities of the cervical, thoracic, and lumbar spine, 
left shoulder, and left knee must be denied because the 
preponderance of the evidence is against the claims-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for degenerative arthritis 
of the cervical spine is denied.

Entitlement to service connection for osteoarthritis with 
degenerative disc disease at L5-S1 is denied.

Entitlement to service connection for degenerative disc 
disease, thoracic spine is denied.

Entitlement to service connection for left knee disability is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


